Case: 21-1941   Document: 49     Page: 1   Filed: 09/16/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

     ACADIANA MANAGEMENT GROUP, LLC,
   ALBUQUERQUE-AMG SPECIALTY HOSPITAL,
    LLC, CENTRAL INDIANA-AMG SPECIALTY
  HOSPITAL, LLC, LTAC HOSPITAL OF EDMOND,
  LLC, HOUMA-AMG SPECIALTY HOSPITAL, LLC,
   LTAC OF LOUISIANA, LLC, LAS VEGAS-AMG
  SPECIALTY HOSPITAL, LLC, WARREN BOEGEL,
     BOEGEL FARMS, LLC, THREE BO’S, INC.,
              Plaintiffs-Appellants

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2021-1941
                 ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00496-PEC, Judge Patricia E. Campbell-
 Smith.
                  ______________________

     Before LOURIE, CHEN, and STARK, Circuit Judges.
 PER CURIAM.
                       ORDER
Case: 21-1941    Document: 49      Page: 2     Filed: 09/16/2022




 2                    ACADIANA MANAGEMENT GROUP, LLC     v. US



     The appellants filed this action at the United States
 Court of Federal Claims, alleging an illegal exaction pred-
 icated on a fee increase resulting from implementation of a
 2017 amendment to 28 U.S.C. § 1930. The Court of Federal
 Claims dismissed the complaint for failure to state a claim,
 and this appeal followed. The parties now inform this court
 that the Supreme Court in Siegel v. Fitzgerald, 142 S. Ct.
 1770 (2022), recently addressed the constitutionality of the
 fee increase from the 2017 amendment and the parties
 agree that “this Court should vacate the two orders that
 are the subject of the instant appeal [the order granting the
 government’s motion to dismiss and the order denying re-
 consideration] and remand . . . for proceedings not incon-
 sistent with Siegel.” ECF No. 45 at 2.
     Upon consideration thereof,
     IT IS ORDERED THAT:
     (1) The United States Court of Federal Claims’ No-
 vember 30, 2020, order and May 6, 2021, order are vacated,
 and the case is remanded for proceedings consistent with
 the Supreme Court’s decision in Siegel.
     (2) Each side shall bear its own costs.
                                    FOR THE COURT

 September 16, 2022                 /s/ Peter R. Marksteiner
       Date                         Peter R. Marksteiner
                                    Clerk of Court


 ISSUED AS A MANDATE: September 16, 2022